Citation Nr: 0531982	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  99-16 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and brother



ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the New 
York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's application 
to reopen a claim for service connection for bilateral 
hearing loss.  The claim was adjudicated to be not well-
grounded.

The veteran filed his original claim in October 1991 for 
entitlement to service connection for bilateral hearing loss.  
In January 1992 the RO sent the veteran a letter that denied 
his claim because he had not submitted any evidence to 
substantiate his entitlement.

In July 1997, the veteran submitted an application to reopen 
his claim for service connection for bilateral hearing loss.  
In December 1997, the veteran's claim was denied due to his 
failure to report to a VA examination.  In July 1998, the 
claim was readjudicated and again denied for not being well-
grounded.  The veteran filed a notice of disagreement (NOD) 
in August 1998 and timely perfected his appeal in June 1999.

The veteran participated in a Board hearing in July 2003.  A 
transcript of that proceeding has been associated with the 
claims folder.  

In May 2004 the Board remanded this claim to provide the 
veteran with a notice letter compliant with the Veterans 
Claims Assistance Act of 2000.  The Board did not address the 
question of whether new and material evidence had been 
submitted since the January 1992 rating decision.  As such, 
it will be addressed below.
The issue of service connection for right ear tinnitus is 
referred back to the RO for further adjudication.


FINDINGS OF FACT

1.  A rating decision dated January 1992 denied the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss; the veteran did not file a notice of 
disagreement within one year after he was notified of the 
denial of his claim.

2.  Evidence submitted subsequent to the January 1992 
decision bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
bilateral hearing loss.


CONCLUSION OF LAW

The January 1992 rating decision is final.  Evidence received 
since the January 1992 decision is new and material and the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156 (as in effect prior to 
August 29, 2001); 38 C.F.R. §§ 3.104(a), 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where service connection for a disability has been denied in 
a final rating decision, a subsequent claim for service 
connection for that disability may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  The Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  See Barnett, supra.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 
9 Vet. App. 167, 171 (1996). 

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (It is noted 
that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)).  It does not apply to the veteran's claim as he filed 
his claim to reopen in July 1997.

Under 38 C.F.R. § 3.156(a) (2001), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a) (2001).  In determining 
whether evidence is new and material, the "credibility of 
the evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

By decision dated January 1992, the RO denied the veteran's 
claim for service connection for bilateral hearing loss.  
Under applicable law and VA regulations, that decision is 
final, and the veteran's claim may not be reopened and 
reviewed unless new and material evidence is submitted by or 
on behalf of the veteran.  See 38 U.S.C.A. § § 5108, 7105; 38 
C.F.R. §§ 3.104 (a), 3.156 (2001).  

It is determined that since the January 1992 decision, the 
veteran has submitted new and material evidence in order to 
reopen his claim.  New evidence consisted of a VA operation 
report, VA audiological and ear disease examinations, private 
medical records and hearing testimony.  The January 1992 
rating decision denied the veteran's claim because he failed 
to submit evidence to substantiate his claim of entitlement 
to service connection for bilateral hearing loss.

This evidence is not cumulative and redundant.  It had not 
been submitted before.  Since the evidence relates to a 
crucial question in the veteran's case, i.e., whether he 
suffers hearing loss as the result of a disease or injury in 
service, the newly received evidence is of such significance 
that it must be considered in order to fairly decide the 
merits of the claim, and it is determined to be material to 
the veteran's claim.  Accordingly, the claim is reopened, and 
must be considered in light of all the evidence, both old and 
new.  


ORDER

The claim for entitlement to service connection for bilateral 
hearing loss is reopened.  To this extent, and to this extent 
only, the appeal is granted.


REMAND

?	This claim is remanded to obtain private medical records 
from the Jamaica Hospital in Queens, New York regarding 
the veteran's left ear.
?	This claim is remanded to obtain the sick call and 
morning reports for the 300th Transportation Company 
from January to March, 1967.
?	This claim is remanded to obtain VA audiological and ear 
disease examinations.

In July2003, the veteran participated in a Central Office 
Board hearing.  During the proceeding, the veteran stated 
that he lost hearing in his left ear in the late 1980's or 
early 1990's.  He stated upon his drastic loss of hearing in 
his left ear, he went to the Emergency Room at the Jamaica 
Hospital in Queens, New York.  Reasonable efforts must be 
made to obtain such records.

The veteran's service medical records associated with the 
claims folder do not indicate that the veteran suffered from 
an ear infection while in service in the Republic of Vietnam.  
Reasonable efforts must be made to obtain the sick call and 
morning reports for the veteran' 300th Transportation 
Company, for the period from January to March 1967.

Although the veteran had VA audiological and ear disease 
examinations in March 1998, neither of the reports of these 
examinations addressed whether the veteran's ear conditions 
were associated with a disease or injury in service.  The 
examiner also did not review the veteran's claims folder in 
conjunction with the examination.  As such, the AMC must 
contact the veteran to schedule new VA examinations.  The 
information that will be collected in a new examination is of 
the utmost importance to the veteran's claim.  The veteran 
must also be provided with full notice and opportunity to be 
heard regarding his alleged injuries.  See Bernard v. Brown, 
4 Vet.App. 384 (1993).  

As the Court of Appeals for Veterans Claims (Court) explained 
in Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991), the Board 
may consider only independent medical evidence to support its 
findings.  The Court went on to say that, if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin at 175.  

Under the circumstances described above, additional 
development of the veteran's claim must be accomplished.  
Accordingly, this case is REMANDED to the AMC/RO for the 
following:

1.  Contact the Jamaica Hospital in Queens, New York and 
obtain the veteran's private medical records from the 
late 1980's and/or early 1990's regarding his rapid 
onset left ear hearing loss.

2.  Obtain the sick call and morning reports for the 
300th Transportation Company from January to March, 
1967.

3.  The veteran must be scheduled for VA audiological 
and ear disease examinations to ascertain the nature and 
likely etiology of any bilateral hearing loss.  The 
claims folder must be made available to the examiner in 
conjunction with the examinations.  The reports of the 
examinations must include responses to each of the 
following items:

A.  State whether the veteran has a hearing loss.
B.  If so, state an opinion, based on the 
examination findings in conjunction with the entire 
medical record, as to whether the hearing loss is 
the result of a disease, injury, or other incident 
of service.

4.  Upon completion of the above, re-adjudicate the 
claim.  In the event that the claim is not resolved to 
the satisfaction of the veteran, he should be provided 
with a supplemental statement of the case.  If in 
order, the case should then be returned to the Board 
for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


